TEAGUE, Judge,
dissenting.
I must respectfully dissent to the majority opinion because I believe that the opinion authored by Chief Justice Guittard of the Dallas Court of Appeals, see Lang v. State, 642 S.W.2d 68 (Tex.App.—Dallas 1982), has correctly decided the issue that is now before this Court; thus, such decision should not be disturbed by this Court.
Furthermore, but because I am compelled to continue to subscribe to my view that this Court’s decision of Almanza v. State, 686 S.W.2d 157 (Tex.Cr.App.1985) (Opinion on State’s Motion for Rehearing), see my previous comments stated in the opinions I filed, see, for example, in Johnson v. State, 688 S.W.2d 560 (Tex.Cr.App.1985); Kucha v. State, 686 S.W.2d 154 (Tex.Cr.App.1985); Bonfanti v. State, 686 S.W.2d 149 (Tex.Cr.App.1985), is legally erroneous, as to when unobjected to error in the trial court’s charge constitutes fundamental error on appeal, this is another reason why I must respectfully dissent.
Article 36.14, V.A.C.C.P., expressly places the sole legal responsibility on the *695trial judge, and no other person, to initially prepare a correct charge on the law, and on the law of the case as may be applied to the facts adduced. “This is a legal duty which must be performed by the trial judge. It may not be delegated to the attorneys for the respective parties, the court reporter of the court, or anyone else for that matter.” Doyle v. State, 631 S.W.2d 732, 738 (Tex.Cr.App.1982).
This Court’s decision of Almanza v. State, supra, however, albeit done implicitly, changes all of the above, because it holds that it is no longer the sole responsibility of the trial judge to initially prepare a correct charge on the law, and on the law as applied to the facts adduced. Now, instead, for purposes of a defendant complaining on appeal about unobjected to error in a trial court’s charge as constituting fundamental error, that legal responsibility rests, not solely with the trial judge, as the law clearly mandates, see Art. 36.14, supra, but rests collectively with counsel for the accused. Interestingly, Almanza v. State, supra, does not expressly refer to any legal duty or responsibility that a prosecuting attorney might have in seeing that a correct final charge is given the jury. See, however, Art. 36.15, V.A.C.C.P. Shouldn’t Almanza v. State, supra, be amended to also provide that the trial judge have at least two unpaid briefing attorneys when he prepares the initial charge to the jury?
Another reason Almanza v. State, supra, was wrongly decided is that the opinion makes it obvious that, regarding unob-jected to error in the trial court’s charge to the jury and whether such constitutes fundamental error, this Court has devised a test on appeal that no convicted person can ever pass on appeal. I believe that the declared test is this Court’s “No pass, Penitentiary” rule.
Previously, when it came to the preparation of the original trial court’s charge, a criminal defense attorney of this State was an advocate, and not an adjunct, unpaid briefing attorney for the trial judge. Cf. Number 131 of the State Bar of Texas’ Committee on Interpretation of the Canons of Ethics, June, 1956, which states that an attorney for the accused, who discovers a fatal and fundamental defect in the indictment, is not obligated to bring such error to the attention of the trial court. Thus, previously, but ethically at least, the attorney for the accused, when confronted with a fundamentally defective charging instrument or, as applied to this cause, a fundamentally defective jury charge, was free to proceed to try the case knowing that in the event of conviction a reversal would follow. This was in accordance not only with the State Bar’s Canons of Ethics but with his role as an advocate. The rationale for the rule pertaining to the defense attorney’s role as an advocate is that to require the attorney for the accused to, for example, point out defects in a charging instrument or in the trial court’s initial charge, when it was to his client’s benefit not to do so, would have been inconsistent with the attorney’s role as an advocate to represent his client strenuously and faithfully as required by the Canons of Ethics of the State Bar of Texas.
Today, however, when it comes to the original, and oftentimes final, trial court’s charge to the jury, Almanza v. State, supra, changes all of the above and relegates the criminal defense attorney to little more than an aide, or an unpaid briefing attorney, to the trial judge.
For all of the above reasons, the Dallas Court of Appeals’ decision should be affirmed and Almanza v. State, supra, should be expressly overruled. The majority, however, reverses the decision of the Dallas Court of Appeals and fails to expressly overrule Almanza v. State, supra. To such commission and omission by this Court, I am compelled to respectfully dissent.